Title: To Benjamin Franklin from Gustavus Conyngham, 18 November 1779
From: Conyngham, Gustavus
To: Franklin, Benjamin


Dear Sir
Amsterdam Nov. 18th. 1779
I have the pleasure to enforme you that on the 3d. Instant with About 50 of our Unfortunate Country men broke out of Mill prison I brought 3. officers with me. I came by the way of London it being the safest, at London we meet with our Good friend Mr. Diggs Who did every thing in his power to serve me and all his Country men that Chance to fall in his Way. Happy we have Such a man Among that set of tyrants the have in that Country. The treatment I have received is Unparrelled: Irons, Dungeons, hunger, the hang mans Cart, I have experienced, I shall set of from heare the 19th. for Dunkirk. Theare I shall be Glad to heare from you. I shall Always be ready to serve my Country, and happy should I be to be Able to Come Along side of Some of those petty tyrants. I find Some thing of the effects of my Confiment, in A short time will be Able to retaliate. I should at this time Go Out with Capt. Jones or in the Squadron Could I have heard from you I should be Glad to Go for the Continent if A Good oppurtunity served. In this I shall take your Advice and Act According, the Cash mr. Diggs Suppld. me with and Some Nessaries I Got at plymouth the Amt. Could not procure the friend we have at plymouth is Oblidged to Act with the Greatest Caution, Mr. Redmond Conyngham in Irland had Orderd me Some little Supply through the hands of David harvey of London A Mortel enemey of America by all Account from your Most Obdt. and Verry hhmble. Servt.
G. Conyngham
  Addressed: His Exellency / Benj: Franklin / at the Court of Varsailles
Notation: G. Conynham Nov 18. 79
